1    IAN C. ESTRADA, ESQ.
     Nevada Bar No. 12575
2    RICHARD HARRIS LAW FIRM
3
     801 South Fourth Street
     Las Vegas, Nevada 89101
5    Phone: (702) 444-4444
     Fax: (702) 444-4455
6
     E-Mail: Ian@RichardHarrisLaw.com
7    Attorneys for Plaintiff

8
                                  UNITED STATES DISTRICT COURT
9

10                                      DISTRICT OF NEVADA

11   SANDRA DE BLANC,                                        CASE NO.: 2:18-cv-00151-APG-CWH
12
                     Plaintiff,
13                                                            STIPULATION AND ORDER TO
            vs.                                                 EXTEND DEADLINE FOR
14                                                           PLAINTIFF TO FILE RESPONSES
     ALOHA AIRPORT EXPRESS, a Foreign                          TO DEFENDANT’S MOTIONS
15
     Limited Liability Company; DOES 1 through
16   20; ROE BUSINESS ENTITIES 1 through 20,
     inclusive jointly and severally,
17
                    Defendants.
18

19          Plaintiff, Sandra De Blanc, and Defendant, Aloha Airport Express, by and through their

20   respective counsel of record hereby stipulate and agree that deadlines for Plaintiff to file her

21   Responses to Defendant’s pending motions shall be extended as follows:

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///




                                                      1
1                           Motion                             Current Due Date      New Due Date
2     Def.’s Motion to Strike (Doc. 26)                        Jan. 4, 2019         Jan. 11, 2019
3     Def.’s Motion in Limine to Exclude Lane Swainston        Jan. 10, 2019        Jan. 17, 2019
5     (Doc. 27)
6     Def.’s Motion for Summary Judgment (Doc. 25)             Jan. 11, 2019        Jan. 18, 2019
7

8
      DATED this 4th day of January, 2019.              DATED this 4th day of January, 2019.

9     RICHARD HARRIS LAW FIRM                           WILSON ELSER MOSKOWITZ
                                                        EDELMAN & DICKER, LLP
10

11    /s/ Ian C. Estrada                                /s/ Christopher D. Phipps, Esq.
      IAN C. ESTRADA, ESQ.                              Michael Lowry, Esq.
12    Nevada Bar No. 12575                              Christopher D. Phipps, Esq.
      801 South Fourth Street                           300 South Fourth Street, 11th Floor
13
      Las Vegas, NV 89101                               Las Vegas, Nevada 89101
14    Attorneys for Plaintiff                           Attorneys for Defendant
                                                        ALOHA AIRPORT EXPRESS, LLC
15

16
                                               ORDER
17
            It is hereby ORDERED that the deadline for Plaintiff to file her Responses to
18
     Defendant’s pending motions shall be as follows:
19
                            Motion                             Current Due Date      New Due Date
20
      Def.’s Motion to Strike (Doc. 26)                        Jan. 4, 2019         Jan. 11, 2019
21
      Def.’s Motion in Limine to Exclude Lane Swainston        Jan. 10, 2019        Jan. 17, 2019
22
      (Doc. 27)
23
      Def.’s Motion for Summary Judgment (Doc. 25)             Jan. 11, 2019        Jan. 18, 2019
24
            DATED this ________ of January, 2019.
25

26

27
                                                        STATESMAGISTRATE
                                                UNITED STATES     DISTRICT JUDGE
                                                                             JUDGE
                                                Dated: January 7, 2019.
28




                                                  2
